DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-3, in the reply filed on 16 November 20201 is acknowledged.  The traversal is on the ground that multiple groups can be searched together without undue burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., employing different search strategies or search queries to properly capture the microstructure of the product as opposed to the method steps).  The invention of group I (the product) would be most properly classified in C22C 38/14, while the invention of group II (the method) would be most properly classified in C21D 8/205.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 16 November 2021.

Claim Objections
Claims 1-3 are objected to because of the following informalities: the use of elemental symbols after reciting the element is redundant.  One of the symbol and element name should be removed.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2014-0141218 (machine translation attached).  
	KR '218 discloses a steel plate steel plate (taken to meet the claimed steel material for a tailor-welded blank) that comprises that comprises (in wt%) 0.03-0.1% C, 0.7-2.0% Mn, 0.03-0.06% Ti,0.05-0.1% Nb, <0.03% Si, <0.02 % P, <0.01% S, and a balance of Fe and unavoidable impurities (bottom p. 5, also p. 6-8).  This results in a steel plate with a tensile strength of 780-900 MPa, a yield strength of 700-850 MPa, and an elongation of 14-22% (top p. 6).  The final sheet comprises both ferrite (middle p. 10) and martensite (lower p. 9).  Example 2 has both a 
Element or Property
KR '218, Example 2
Claimed Range
C
0.06 wt%
0.04-0.06 wt%
Mn
1.5 wt%
1.2-1.5 wt%
Ti
0.05 wt%
0.01-0.10 wt%
Nb
0.06 wt%
0.01-0.10 wt%
Fe and impurities
Balance
Balance
Tensile Strength
810 MPa
≥550 MPa
Yield Strength
840 MPa
≥300 MPa
Elongation
21%
≥20%


	Regarding preamble recitation of 'for a tailor-welded blank', such a recitation is intended use and so the steel material need only be capable of being used as a tailor-welded blank.  Because the steel of KR '218 meets all of the compositional and microstructural limitations of the claim, it is thus capable of use as a tailor-welded blank.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0141218.  The Examiner has provided a machine translation of KR 10-2014-0141218.  The citation of the prior art in this rejection refers to the machine translation.
KR '218 discloses a steel plate that comprises (in wt%) 0.03-0.1% C, 0.7-2.0% Mn, 0.03-0.06% Ti, 0.05-0.1% Nb, <0.03% Si, <0.02% P, <0.01% S, and a balance of Fe and unavoidable impurities (bottom p. 5, also p. 6-8).  This results in a steel plate with a tensile strength of 780-900 MPa, a yield strength of 700-850 MPa, and an elongation of 14-22% (top p. 6).  The final 

Element/Property
KR '218
Claims 1-2
Overlap
C
0.03-0.1 wt%
0.04-0.06 wt%
0.04-0.06 wt%
Mn
0.7-2.0 wt%
1.2-1.5 wt%
1.2-1.5 wt%
Ti
0.03-0.06 wt%
0.01-0.10 wt%
0.03-0.06 wt%
Nb
0.05-0.1 wt%
0.01-0.10 wt%
0.05-0.1 wt%
Si
<0.03 wt%
>0 wt% and ≤0.03 wt%
>0 wt% and ≤0.03 wt%
P
<0.02 wt%
>0 wt% and ≤0.018 wt%
>0 wt% and ≤0.018 wt%
S
<0.01 wt%
>0 wt% and ≤0.003 wt%
>0 wt% and ≤0.003 wt%
Fe and impurities
Balance
Balance
Balance
Tensile Strength
780-900 MPa
≥550 MPa
780-900 MPa
Yield Strength
700-850 MPa
≥300 MPa
700-850 MPa
Elongation
14-22%
≥20%
20-22%

As set forth in MPEP 2144.05(I), in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0141218 as applied to claims 1 and 2 above, and further in view of US 2015/0361532.
	KR '218 is silent as to the presence of an Al-Si plating layer on the surface of their steel plate.
	However, US '532 teaches that adding an Al-Si layer to the surface of a similar (abstract) steel sheet suppresses oxidation of the steel sheet during heating and remains after hot stamping, thereby providing corrosion resistance [0060].
	KR '216 and US '532 are in the same field of endeavor as both disclosures relate to steel sheets of similar composition used in automobile parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571- 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738